IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 2634 Disciplinary Docket No. 3
                                           :
LAWRENCE JAY WEINSTEIN                     :   Board File No. C2-18-922
                                           :
                                           :   (Court of Common Pleas of Bucks County,
                                           :   Criminal Docket No. CP-09-CR-285-2019)
                                           :
                                           :   Attorney Registration No. 85534
                                           :
                                           :   (Montgomery County)


                                        ORDER

PER CURIAM
       AND NOW, this 18th day of July, 2019, upon consideration of the Joint Petition for

Temporary Suspension, Lawrence Jay Weinstein is placed on temporary suspension, see

Pa.R.D.E. 214(d)(5), and he shall comply with all the provisions of Pa.R.D.E. 217.

Respondent’s right to petition for dissolution or amendment of this Order and to request

accelerated disposition of charges underlying this Order pursuant to Pa.R.D.E. 214(f)(2)

are specifically preserved.